 

Globe Photos Appoints Entertainment Industry Veteran, Jerry Nadal, to Board of
Directors

 

LAS VEGAS, Nov. 20, 2018 (GLOBE NEWSWIRE) -- Globe Photos, Inc. (OTCQB: GBPT), a
leader in iconic pop culture imagery and licensed sports photography, has
appointed entertainment industry veteran, Jerry Nadal, to its board of directors
as an independent board member. Following his appointment, the board will be
comprised of five members, with two serving independently.

 

Nadal brings to Globe Photos more than 30 years of experience in the
entertainment industry, specializing in the production of live performances. He
currently serves as senior vice president of the resident shows division of
Cirque du Soleil, where he is responsible for all six ongoing Las Vegas shows
and others in several cities worldwide involving more than 2,000 performers from
over 40 countries.

 

His operational responsibilities also include supervising the Cirque du Soleil
sales and marketing team that oversees $500 million in annual revenues, and
managing Cirque du Soleil’s operating partnerships with Disney, Universal, MGM
Resorts International, Treasure Island Hotel & Casino, Stage Entertainment,
Michael Jackson Estate, and Apple Records.

 

“We welcome Jerry’s tremendous senior-level experience and extensive
relationships in the entertainment industry which are very much in sync with our
focus on celebrating pop culture and major league sports,” said Globe Photos’
CEO, Stuart Scheinman. “His appointment to our board helps further position us
to take advantage of the growing demand for pop culture imagery and sports
memorabilia, especially following our recent acquisition of Photo File.”

 

Globe’s asset acquisition of Photo File, Inc. brings with it licenses with most
of the major U.S. professional sports leagues and many major colleges to produce
and sell officially-licensed sports prints, lithographs and sports memorabilia,
as well as an established sales and marketing platform that generates more than
$7 million in annual revenues. The assets and new revenue streams from Photo
File has been transformative for Globe, immediately increasing its growth
several fold. It has also opened new sales channels for Globe, including product
personalization through both online and traditional retail.

 

“I couldn’t be more excited to join Globes’ board at this pivotal stage of its
growth, and especially given the great fit to my background and what I believe I
can contribute in terms of helping to expand the reach and scope of Globe into
new markets and venues,” commented Nadal, who is also based in Las Vegas. “Given
Globe’s massive collection of pop culture imagery and sports memorabilia, and
the innovative ways it is monetizing these valuable assets, the company enjoys
multiple avenues and opportunities for enhancing shareholder value.”

 

  

 

 



Nadal holds Associate of Arts and Bachelor of Science Degrees from St. John’s
University in New York, and received his MBA in Global Management from the
University of Phoenix. He also holds an honorary doctorate in performing arts
from The University of North Carolina School of the Arts.

 

Nadal’s not-for-profit and philanthropic work includes sitting on the board of
directors for The Smith Center, Nevada Public Radio as chairman, Nevada Ballet
Theatre as co-chair, The Public Education Foundation, Stagecraft Institute of
Las Vegas, and One Drop USA.

 

About Globe Photos



Globe Photos is the owner to one of the world’s largest collections of iconic
pop culture imagery library, which includes more than 15 million images taken by
more than 3,500 photographers from around the world over the last century. The
collection features iconic personalities and unforgettable moments from the
worlds of entertainment, sports, history and politics. For more information,
visit www.globephotos.com.

 

The company’s new Photo File division currently holds licenses with the NFL,
NBA, MLB, NHL, and major colleges including Alabama, Clemson, Ohio State and
others, to produce sports prints, lithographs and other related items. Photo
File is also licensed by thousands of additional individuals and organizations,
including Babe Ruth, Joe Namath, Vince Lombardi, and others. For more
information about Photo File, Inc., visit www.photofile.com.

 

Important Cautions Regarding Forward Looking Statements



This press release contains forward-looking statements within the definition of
Section 27A of the Securities Act of 1933, as amended, and such as in section
21E of the Securities Act of 1934, as amended. These forward-looking statements
should not be used to make an investment decision. The words 'estimate,'
'possible' and 'seeking' and similar expressions identify forward-looking
statements, which speak only as to the date the statement was made. The company
undertakes no obligation to publicly update or revise any forward-looking
statements, whether because of new information, future events, or otherwise.
Forward-looking statements are inherently subject to risks and uncertainties,
some of which cannot be predicted, or quantified. Future events and actual
results could differ materially from those set forth in, contemplated by, or
underlying the forward-looking statements. The risks and uncertainties to which
forward-looking statements are subject include, but are not limited to, the
effect of government regulation, competition and other material risks.

 

Company Contact
Stuart Scheinman
President & CEO
Globe Photos, Inc.
Tel (702) 722-6113
info@globephotos.com

 

Media & Investor Relations Contact:
Ronald Both
CMA   
Tel (949) 432-7566
GBPT@cma.team

 



 2 

 

